BLACK, Circuit Judge, specially concurring:

     I concur in the conclusion, stated in section IV.A of the

majority opinion, that there was no valid consent decree upon which

the district court could have entered its judgment.    I therefore

concur in the result as well.   Since the district court's judgment

must be vacated because it was premised on an invalid consent

decree, our analysis should end at this point.

     The three-judge court granted Bradford and Montiel's motions

to intervene in this suit as party plaintiffs, and the parties have

not appealed these rulings.   Once a party intervenes, he becomes a

full participant and is entitled to have his claims litigated.

Alvarado v. J.C. Penney Co., 997 F.2d 803, 805 (10th Cir. 1993); 7C

Charles A. Wright, Arthur R. Miller & Mary K. Kane, Federal

Practice and Procedure § 1920 (1986).    The original parties to a

suit may not, through a purported consent decree settling the

claims between them, stipulate away the rights of an intervening

party without his approval.      Local Number 93, Int'l Ass'n of

Firefighters v. City of Cleveland , 478 U.S. 501, 529, 106 S. Ct.

3063, 3079 (1986) (citing Wheeler v. American Home Products Corp.,

563 F.2d 1233, 1237-38 (5th Cir. 1977)); 3B James W. Moore, Moore's

Federal Practice ¶ 24.16[6] (2d ed. 1995).       It follows that a

consent decree that compromises a non-consenting party's claims is

invalid to the extent that it does so.    See Local Number 93, 478
U.S. at 529, 106 S. Ct. at 3079; United States v. City of Miami,

Fla., 664 F.2d 435, 442 (5th Cir. 1981) (en banc) (Rubin, J.);

League of United Latin American Citizens v. Clements, 999 F.2d 831,

846 (5th Cir. 1993) (en banc), cert. denied, ___ U.S. ___, 114 S.
Ct. 878 (1994).

     In the case before us, the settlement reached by the White

class and the State of Alabama resolved the claims of Bradford and

Montiel contrary to their interests and without their consent.

Bradford and Montiel, however, were entitled as party plaintiffs to

fully       litigate   their   claims.       They   did   not   receive   this

opportunity.       The district court believed, erroneously, it had

before it a valid consent decree; and the court entered its final

judgment based on the purported consent decree.            Since the consent

decree was invalid1, the court could not enter a final consent

judgment and we need not consider the substance of the invalid

judgment.




        1
       The decree would also be          invalid if, as maintained by the
appellants, the state's attorney         general did not have authority to
negotiate the decree and bind the        Alabama legislature, governor and
populace to a plan that would             alter state constitutional and
statutory provisions.

                                         2